ON PETITION FOR REHEARING                  (June 5, 1945; 159 P.2d 366)
                             OPINION
A petition for rehearing has been filed herein on behalf of the plaintiff and respondent. We have examined it carefully. The material contentions therein advanced were all heretofore presented by counsel through their brief filed and upon the arguments had in the cause. After mature consideration a majority of the court reached the conclusion that upon the record submitted and the law applicable thereto these contentions were mistaken and should not be upheld.
We note, however, that counsel reiterate and appear to rely on the statement that the defendant and appellant, Irvine, sent his friend Neeley to interview Von Forell concerning the purchase of Irvine's ranch. That there may be no misapprehension on this matter we quote from the abstract of the record filed in this case under our rules where the testimony of Mr. Neeley is set forth as follows:
"I know William Irvine. I have known him 15 or 16 years. I know Earl Von Forell. I have been acquainted with him since last August, 1941. I recall I met him two days before the sale of the ranch, on the, it would be the 26th (August). I met him at his ranch. I went there for the purpose of seeing what he had to say, whether he was interested in that ranch of Mr. Irvine's. Mr.Irvine did not send me there or know I was going there. I hadnever discussed with Mr. Irvine the matter of going to see Mr.Von Forell.
"I never communicated to him any information that I was goingto see him. I had never met Von Forell up to the 26th. (Italics supplied.) *Page 350 
This was the testimony of a witness for the defendant, it is true, but no other witness testifies to the contrary. There appears to be nothing in the record which establishes that this testimony is either incredible or untruthful; neither is it inherently so. Neeley was told of Von Forell by a Mr. Bellis, a federal loan agency representative, and his testimony to that effect is also undisputed.
Believing that no useful purpose would be accomplished by granting a rehearing it is accordingly denied.
Rehearing denied.
TIDBALL, District Judge, concurs; BLUME, C.J. dissents.